DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 6/29/2022, 6/13/2022, 6/6/2022, 1/25/2022, 1/11/2022, 12/28/2021, 12/10/2021, 8/4/2021, 7/22/2021, 5/28/2021, and 3/15/2021 have been considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 9 and 12, each of the claims recites wherein the curved external surface has “a slope as a part of the external surface” and said slope defines an angle from the horizontal plane, however, the claims and the Specification as filed do not provide one of ordinary skill in the art before the effective filing date to ascertain at what point along the curved external surface the slope should be measured, and as such which angle should be used.  Appropriate clarification is required.  For the purposes of examination, any point along the curve is interpreted to be sufficient for measuring the slope.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Searby (US 2003/0011288 A1).

Regarding claim 1, Searby discloses an electronic apparatus comprising: 
an apparatus main body (Fig. 1 element 106) having a first external surface (Fig. 1 element 114) that faces a first direction (as shown in Fig. 1) and a first side surface (Fig. 4 element 118) that faces a second direction orthogonal to the first direction (as shown in Fig. 4); and 
a first exterior panel (Fig. 1 element 102) curved at least partly (as shown in Fig. 1), wherein 
the first exterior panel covers the first external surface (as discussed in Paragraph [0016]) and is attached to the first external surface (as discussed in Paragraph [0016]), and 
the first exterior panel has, at an end portion of the first exterior panel, a first projecting portion beyond a position of the first side surface (as shown in Figs. 1-2 and 5-6 wherein the projecting portion of element 102 which is in the height direction  of the panel, as described in Paragraph [0019], projects beyond the first side surface as shown in Fig. 6).

Regarding claim 2, Searby discloses the apparatus as set forth in claim 1 above and further  wherein the apparatus main body includes a first housing member (wherein the portion of the main body having the surface element 114 is interpreted as the first housing member) having the first external surface (as shown in Fig. 1), and a second housing member having a second external surface (Fig. 4 element 116) as a surface on an opposite side from the first external surface (as discussed in Paragraph [0016]), and the first housing member and the second housing member are combined with each other in the first direction (as shown in Fig. 1).

Regarding claim 3, Searby discloses the apparatus as set forth in claim 1 above and further wherein the apparatus main body has a second side surface (Fig. 3 element 120) as a side surface on an opposite side from the first side surface (as shown in Fig. 3), and the first exterior panel has a second projecting portion beyond a position of the second side surface (as shown in Figs. 1-2 and 5-6 similarly to the first projecting portion as set forth above).

Regarding claim 4, Searby discloses the apparatus as set forth in claim 1 above and further wherein the first exterior panel has an end surface (as shown in Fig. 1 as the front facing surface of element 102) having a width corresponding to a thickness of the first exterior panel (as shown in Fig. 1), and the end surface of the first exterior panel faces the second direction (as shown in Fig. 1).

Regarding claim 5, Searby discloses the apparatus as set forth in claim 1 above and further wherein the first exterior panel has a curved section (as shown in Fig. 1 near the arrow for reference character 102) in a cutting plane of the first exterior panel, the cutting plane being along the first direction and intersecting the second direction (wherein a plane parallel with surface element 114 would cut the curved surface and intersect the second direction).

Regarding claim 6, Searby discloses the apparatus as set forth in claim 1 above and further comprising: a second exterior panel (Fig. 2 element 104) curved at least partly (as shown in Fig. 2), wherein the apparatus main body has a second external surface (Fig. 4 element 116) as an external surface on an opposite side from the first external surface (as discussed in Paragraph [0016]), the second exterior panel covers the second external surface and is attached to the second external surface (as discussed in Paragraph [0016]), and the second exterior panel has, at an end portion of the second exterior panel, a third projecting portion beyond a position of the first side surface (as shown in Figs. 2 and 6 similarly to the first projecting portion).

Regarding claim 7, Searby discloses the apparatus as set forth in claim 6 above and further wherein the apparatus main body has a second side surface (Fig. 3 element 120) as a side surface on an opposite side from the first side surface (as shown in Fig. 3), and the second exterior panel has a fourth projecting portion beyond a position of the second side surface (as shown in Figs. 1-2 and 5-6 similarly to the first projecting portion as set forth above).

Regarding claim 8, Searby discloses the apparatus as set forth in claim 1 above and further wherein a plurality of attachment portions (Fig. 1 elements 112) are formed in the first external surface, a plurality of attachment target portions (Fig. 1 elements 108) to be individually fitted into the plurality of attachment portions formed in the first external surface in a third direction (wherein the hooks of elements 108 move in the third direction) are formed on the first exterior panel (as discussed in Paragraph [0016]), and the third direction is inclined with respect to a horizontal plane orthogonal to the first direction (wherein the hooks are inclined at a 90 degree angle to the horizontal plane orthogonal to the first direction as shown in Fig. 1).

Regarding claim 10, Searby discloses an exterior panel (Fig. 1 element 102) that is attached to a housing (Fig. 1 element 106) and disposed in a first direction with respect to the housing (as shown in Fig. 1), the housing having a first external surface (Fig. 1 element 114) that faces the first direction and a first side surface  (Fig. 3 element 118) that faces a second direction orthogonal to the first direction (as shown in Figs. 1 and 3), wherein 
the exterior panel is curved at least partly (as shown in Fig. 1), and 
the exterior panel includes 
a plurality of attachment target portions (Fig. 1 elements 108 as described in Paragraph [0016]) to be individually attached to a plurality of attachment portions (Fig. 1 elements 112 as described in Paragraph [0016]) formed in the first external surface of the housing (as shown in Fig. 1), and, 
at an end portion of the exterior panel, a first projecting portion beyond a position of the first side surface (as shown in Figs. 1-2 and 5-6 wherein the projecting portion of element 102 which is in the height direction  of the panel, as described in Paragraph [0019], projects beyond the first side surface as shown in Fig. 6).

Regarding claim 11, Searby discloses the panel as set forth in claim 10 above and further wherein the exterior panel has the plurality of attachment target portions to be individually fitted into the plurality of attachment portions formed in the first external surface of the housing (as described in Paragraph [0016]) in a third direction (wherein the hooks of elements 108 move in the third direction), and the third direction is a direction inclined with respect to a horizontal plane orthogonal to the first direction (wherein the hooks are inclined at a 90 degree angle to the horizontal plane orthogonal to the first direction as shown in Fig. 1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searby as applied to claims 1 and 8, and 10-11 above, and further in view of Jaynes (US 6,633,276 B1).

Regarding claim 9, Searby discloses the apparatus as set forth in claim 8 above.
Searby does not expressly disclose wherein the first external surface is curved in conformity with curving of the first exterior panel and has a slope as a part of the first external surface, and an angle between the horizontal plane and the third direction is larger than an angle between the slope of the first external surface and the horizontal plane.
Jaynes teaches an apparatus wherein a main body (element 101) has a first external surface curved in conformity (as shown in Fig. 2) to a first exterior panel (Fig. 2 element 102) and has a slop as a part of the first external surface (wherein any curved surface must define a slope along the curve with respect to an arbitrarily defined plane, and further any such slope will fall between zero degrees and 90 degrees, thus being smaller than the above defined angle between the third direction and the horizontal plane set forth in claim 8 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a main body having a first external surface which curves in conformity to an attached exterior panel, as taught by Jaynes in the apparatus of Searby in order to maximize the use of the space within the external panel as is commonly desired in the art.

Regarding claim 12, Searby discloses the apparatus as set forth in claim 11 above.
Searby does not expressly disclose wherein the first external surface is curved in conformity with curving of the first exterior panel and has a slope as a part of the first external surface, and an angle between the horizontal plane and the third direction is larger than an angle between the slope of the first external surface and the horizontal plane.
Jaynes teaches an apparatus wherein a main body (element 101) has a first external surface curved in conformity (as shown in Fig. 2) to a first exterior panel (Fig. 2 element 102) and has a slop as a part of the first external surface (wherein any curved surface must define a slope along the curve with respect to an arbitrarily defined plane, and further any such slope will fall between zero degrees and 90 degrees, thus being smaller than the above defined angle between the third direction and the horizontal plane set forth in claim 11 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a main body having a first external surface which curves in conformity to an attached exterior panel, as taught by Jaynes in the apparatus of Searby in order to maximize the use of the space within the external panel as is commonly desired in the art.  It is further noted that claims 10-12 are drawn to “an external panel” and not to the housing to which the panel is attached, and as such, the claim limitations set forth in claim 12 are not given significant patentable weight as they fall outside of the scope of the product being claimed.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841